REASONS FOR ALLOWANCE
Election/Restrictions
Independent Claims 1, 15, and 20 are allowable over the prior art of record. The restriction requirement set forth in the Office action mailed on 04/22/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 04/22/2020 is withdrawn.  Claims 9-14 and 18-25, which were previously directed to a nonelected invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Claim Interpretation
Regarding Claim 15, the examiner hereby withdraws from treatment under 35 U.S.C. 112(f) the “measuring instrument” in view of applicant’s Remarks (see pg. 9) filed 10/02/2020.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
In similarly amended Claims 1 and 20 (at Lines 4-5 of both claims): The “measuring instrument… extending beyond an edge of the marker base and away from the vertical axis”.

Regarding whether a claim limitation presumed to invoke § 112(f) recites “sufficient structure”, the MPEP § 2181 teaches that:
(A)	“Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure.”
(B)	“Even when a claim element uses language that generally falls under the step-plus-function format, however, [35 U.S.C. 112 (f)] still does not apply when the claim limitation itself recites sufficient acts for performing the specified function.”
(C)	“The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.”
Regarding the instantly amended Claims 1 and 20:
(A) 	The examiner submits that the limitation of a “measuring instrument… extending beyond an edge of the marker base and away from the vertical axis” fails to specify the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure.  Specifically, the claimed function of “measuring” is especially broad.  Claims 1 and 20 fail to even limit the “measuring” function to any specific parameter or variable (e.g. horizontal or vertical angle, light/motion detection, distance, vibration, etc., any of which would prove useful in the relevant field of surveying apparatuses for use in detailing construction layout).  Measuring instruments will undoubtedly require vastly disparate structures depending on what quantities or qualities are being measured.  Therefore, because the claimed function of “measuring” encompasses such a wide variety of possible functions, as a result Claims 1 and 20 cannot possibly be construed as reciting sufficient structure to detail measuring every measurable variable.  
It follows then that one skilled in the art would necessarily have to consult applicant’s specification to adequately understand: 
(1) What parameter the claimed “measuring instrument” is actually measuring, and
(2) The specific structure required to measure the particular parameter.  Thus, amended Claims 1 and 20 fail to recite specific structure to avoid treatment under § 112(f).

(B)	Claims 1 and 20 invoke treatment under § 112(f) by failing to recite sufficient acts for performing the “measuring” function.  To be clear, the instant Claims 1 and 20 do not recite any “measuring” acts that could meaningfully limit the “measuring instrument” to sufficiently definite structure.  Thus, Claims 1 and 20 fail to escape § 112(f) treatment. 

(C)	Regarding the new limitation of “extending beyond an edge of the marker base and away from the vertical axis”, one skilled in the art could not reasonably find that this limitation has a sufficiently definite meaning as the name for a “measuring instrument” structure.
First, Claims 1 and 20 fail to recite sufficiently definite structure to perform the “measuring” function.  As previously detailed above, Claims 1 and 20 fail to detail any specific measurable parameter.  Thus one skilled in the art would have no idea what structure is required by the “measuring instrument”, because Claims 1 and 20 never define a variable to be measured.
Second, the phrase “extending beyond an edge of the marker base” fails to recite any meaningful structure, at least, because Claims 1 and 20 never specify the claimed “edge” of the marker base.  For example, the instant claim language neglects to describe any specific shape of the “marker base”.  Therefore, it is unknown if the “edge” of the marker base refers to that of a top surface, an outer perimeter surface, an inner perimeter surface, a bevel, or some other configuration.  Thus, because the “edge” could refer to any part of the marker base, the “measuring instrument” extending “beyond an edge of the marker base” only requires that the “measuring instrument” exist in three-dimensional (3D) space that is not occupied by the “marker base”.  This recites insufficient structure because any “measuring instrument” must reasonably extend in 3D space that is different from a distinct “marker base”.  If the purported claim “structure” rationally applies to all “measuring instruments”, then one skilled in the art could not sensibly conclude that the “measuring instrument” has sufficiently definite meaning as the name for structure.
Similarly, the phrase “extending… away from the vertical axis” also fails to recite sufficient structure for the “measuring instrument”.  One skilled in the art would readily understand that the “vertical axis” is merely a one-dimensional (1D) reference line about which rotation occurs.  Therefore, as a 3D feature, any “measuring instrument” must necessarily extend “away from the [1D] vertical axis”, because the “measuring instrument” extends along all axes of 3D space.  So again, because this instant claim “structure” of “extending… away from the vertical axis” realistically describes all “measuring instruments”, one skilled in the art could not sensibly conclude that the “measuring instrument” has sufficiently definite meaning as the name for structure.
	Consequently, the examiner affirms the treatment under 35 U.S.C. § 112(f) of the new limitation of a “measuring instrument… extending beyond an edge of the marker base and away from the vertical axis” for failing to recite sufficiently definite structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 112(a) – Omission of Essential Feature
The previous rejection of Claim 15 under § 112(a) for failing to recite an essential feature (e.g. “prism assembly”) is withdrawn in view of applicant’s Remarks filed 10/02/2020 (see pgs. 10-13), which persuasively argue that a prism assembly is not required to practice applicant’s surveying apparatus invention.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew R. Swanson on 03/19/2021.
The application has been amended as follows: 

Amend Claim 15 to recite the following:
15. An apparatus for locating layout detail during construction layout, the apparatus comprising:
a marker base comprising:
	a base member;
a weighted mount attached to the base member and having a top side and a bottom side; and 
a connector supported by the marker base and projecting from the top side and away from the bottom side;
a measuring instrument secured to the marker base, the measuring instrument comprising:
a disk secured to the marker base between the base member and the bottom side of the weighted mount; and 
			a ruler extending radially from the disk.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 and 20-25 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1 and 20, each similarly including an apparatus for marking layout detail during construction layout or method using thereof.
Specifically, closest prior art Hamel (see Fig. 3 shown below; see also ¶ [0039-47]) fails to teach, inter alia, that prism assembly (12) is disposed coaxially with the vertical axis of the marker base (30), as illustrated by Figs. 3-4 of the instant application.

    PNG
    media_image1.png
    883
    499
    media_image1.png
    Greyscale


Claims 15-19 (as amended per the Examiner’s Amendment above) are allowed because closest prior art U.S. Patent No. 6,260,283 to Abernathy (see e.g. Figs. 1-4) fails to teach that 
the marker base (see Abernathy Fig. 2) comprises:
a base member (12);
a weighted mount (28) attached to the base member and having a top side and a bottom side; and 
a connector supported by the marker base and projecting from the top side (of weighted mount 28) and away from the bottom side;
in addition to the other structural features recited in the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments in their Remarks filed 10/02/2020 have all been considered and are addressed above in this detailed Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892